Citation Nr: 0634444	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-05 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for a 
left wrist ganglion cyst.

2.  Entitlement to restoration of a 10 percent rating for a 
right wrist ganglion cyst, for the period from September 1, 
2001, through May 28, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active duty service from October 1991 to 
October 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The claim was subsequently transferred to the 
Winston-Salem, North Carolina, RO.  In September 2004, the 
veteran testified before the undersigned via video conference 
from the RO.  In June 2005, this matter was remanded to the 
RO for additional development.  

As noted in the Board's June 2005 remand in this case, during 
a September 2004 hearing before the undersigned, the veteran 
raised the issues of entitlement to increased ratings for 
ganglion cysts of the right and left wrists. These matters 
are again referred to the RO for appropriate action.  
Likewise, the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a cervical spine disorder is again referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  From September 1, 2001, sustained improvement of the 
veteran's ganglion cyst of the left wrist has not been 
demonstrated.

2.  From September 1, 2001 to May 28, 2002, sustained 
improvement of the veteran's ganglion cyst of the right wrist 
has not been demonstrated.


CONCLUSIONS OF LAW

1.  The 10 percent evaluation for the ganglion cyst of the 
left wrist is restored from September 1, 2001.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § § 3.344(c), 4.118, Diagnostic Code 7804 
(2002).

2.  The 10 percent evaluation for the ganglion cyst of the 
right wrist from September 1, 2001 to May 28, 2002 is 
restored.  38 U.S.C.A. § 1155; 38 C.F.R. § § 3.344(c), 4.118, 
Diagnostic Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).  

In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating the claims.  The VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating a claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").   

Legal Criteria

Rating Reductions

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e).  In addition, the RO must notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e). 

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  38 C.F.R. § 3.344(a). 

38 C.F.R. § 3.344(c) provides that § 3.344(a) and (b) apply 
to ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Therefore, reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344 (c). 

Rating skin disorders

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also 38 U.S.C.A. § 5110(g) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, as the rating reduction 
at issue occurred prior to the effective date of the changes 
to the regulation, the Board is limited to considering the 
currently appealed claim under the rating criteria for 
evaluating skin disabilities in effect at the time of the 
reduction of the evaluation for service-connected ganglion 
cysts of the wrists.

Before August 30, 2002, the rating schedule read as follows:

Benign new growths of the skin are rated as scars and 
disfigurement.  Additionally, unless otherwise provided, the 
disability may be rated as eczema dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7819 
(2002).

Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Analysis

Procedural History and Factual Background

Service connection for ganglion cysts of the left and right 
wrists was granted in a September 1998 rating decision.  10 
percent ratings were assigned to each wrist under Diagnostic 
Codes 7819-7804, effective from October 22, 1997, the date 
after the date of separation from service.  The 10 percent 
ratings were assigned based upon the findings of the service 
medical records and June and July 1998 VA examinations which 
showed that the veteran had tenderness to pressure of the 
wrists and painful motion due to recurrent ganglion cysts.  
Service medical records show that the veteran had 
intermittent swelling and pain in the wrists due to the 
ganglion cysts.  

A June 1998 VA examination report indicates that the veteran 
reported that she had a history of ganglion cysts on both 
wrists.  She had complaints of pain on and off.  The pain 
comes and goes.  Examination revealed ganglion cysts, about 1 
centimeter in size, on the dorsum of both wrists.  There was 
tenderness to deep pressure.  The diagnosis was ganglion on 
both wrists.   

A July 1998 VA orthopedic examination report indicates that 
the veteran reported that she first noted bumps on her wrists 
in 1995.  She stated that motion of the wrists involving any 
activity of the hands or wrists was painful.  The pain was 
sharp and nonradiating.  The veteran reported that the wrists 
had been swollen intermittently and have become swollen 
weekly.  The veteran reported that the ganglion cyst on the 
left has been aspirated of a thick clear fluid.  The veteran 
reported that when she utilized her hands for long periods of 
time, more than a half hour, she experienced pain and she 
would use bilateral braces.  The examiner noted that the 
description of the brace would appear that the brace was a 
wrist stiffener.  Examination revealed full painless range of 
motion of palmar flexion and dorsiflexion of both wrists.  
Rotation, pronation, and supination were full and normal.  
There was no increased heat or swelling.  Fluctuant masses 
measuring approximately 1.5 by 1.5 inches were noted on the 
dorsum of each wrist.  The veteran had no pain directly over 
the masses and no swelling was noted.  The masses were 
fluctuant and there was no evidence of redness.  The 
diagnosis was right and left wrist ganglion cysts.      

An October 2000 VA examination report indicates that the 
veteran had recurrent ganglion cysts on both dorsal wrists.  
It was noted that the cysts were painful when present, and 
the cysts reoccurred about three times a year for about two 
or three weeks.  It was noted that it was worse when she used 
her hands a lot.  Examination revealed no evidence of a 
ganglion cyst at this time.  The diagnosis was recurrent 
ganglion cyst.  

An October 2000 VA orthopedic examination report indicates 
that the veteran had been diagnosed with ganglia of the 
wrists, bilaterally, on the dorsum of the wrists.  The 
veteran reported that the wrists had been aspirated 
approximately four years ago and were currently asymptomatic.  

In a February 2001 rating decision, the RO proposed to reduce 
the 10 percent evaluation for ganglion cysts on the wrists 
from 10 percent to zero percent based upon the findings of 
the October 2000 VA examinations.  The RO indicated that the 
proposal was made to reduce the rating from 10 percent to 
zero percent because there were no current residuals of the 
ganglion cysts.  

A February 21, 2001 letter notified the veteran of the 
proposed reduction.  The letter notified the veteran that she 
had 60 days to submit medical or other evidence to show that 
this change should not be made or to request a hearing.  

In a March 2001 statement, Dr. W.D. stated that the veteran 
had wrist pain due to cysts on both hands and she was being 
treated by her primary care doctor.  

In a June 2001 rating decision, the RO reduced the disability 
evaluation for the service-connected ganglion cysts of the 
left and right wrists from 10 percent to zero percent 
effective September 1, 2001.  

A May 2002 VA examination report indicates that upon 
examination, a .5 centimeter by .3 centimeter irregular, 
painful, firm non-mobile subcutaneous nodule was detected on 
the right posterior wrist.  There was no active lesion on the 
left wrist at that time.  The diagnosis was painful ganglion 
cysts of the dorsal of the wrist.  

In a June 2002 rating decision, the RO assigned a 10 percent 
rating to the ganglion cyst of the right wrist effective May 
29, 2002, based upon the findings of the May 2002 VA 
examination.  Entitlement to a disability evaluation in 
excess of zero percent for the service-connected ganglion 
cyst of the left wrist was denied.  

A September 2004 VA treatment record indicates that the 
veteran had an increase in the chronic pain in her wrists.  

Discussion

The issues before the Board are entitlement to a restoration 
of a 10 percent disability evaluation for the service-
connected ganglion cyst of the left wrist from September 1, 
2001 and entitlement to a restoration of the 10 percent 
rating for the service-connected ganglion cyst of the right 
wrist from September 1, 2001 to May 28, 2002. 

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  Id.  In the present case, the 
requirements set forth in 38 C.F.R. § 3.105(e) (notice of the 
contemplated action and a 60 day period to present additional 
evidence) have been met.  

The Board notes that the provisions of 38 C.F.R. § 3.344(a) 
and (b), which govern reductions of rating in effect for five 
or more years, do not apply in this case because the 10 
percent ratings for the ganglion cysts of the left and right 
wrists was in effect only from October 22, 1997 to August 31, 
2001.  For disability ratings in effect for less than five 
years, adequate reexamination that discloses improvement in 
the condition will warrant reduction in rating.  See 
38 C.F.R. § 3.344(c). 

After careful review of the record, the Board concludes that 
improvement of the service-connected ganglion cysts of the 
left and right wrists was not shown at the time of the 
proposed rating reductions.  

The 10 percent ratings were initially assigned to the 
service-connected ganglion cysts of the left and right wrists 
based upon the findings of the service medical records and 
the VA examinations dated in June and July 1998.  Service 
medical records show that the veteran had intermittent 
swelling and pain due to the cysts.  The VA examinations show 
that the ganglion cysts are recurrent.  The June 1998 VA 
examination report indicates that the veteran reported that 
the pain due to the ganglion cysts comes and goes.  A July 
1998 VA examination report indicates that the veteran 
reported that her wrists are swollen intermittently.  At the 
time of the examinations, the ganglion cysts were present.  
The June 1998 VA examination report indicates that the cysts 
were one centimeter in size and were located on the dorsum of 
the wrists.  There was tenderness to deep pressure and the 
veteran reported having painful motion in the wrists due to 
the cysts.  10 percent evaluations were assigned under the 
former provisions of Diagnostic Code 7804 which indicate that 
a 10 percent rating is warranted for scars which are 
superficial and tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).

The evidence of record does not disclose that the service-
connected ganglion cysts of the left and right wrists had 
improved at the time of the proposed reduction, and re-
examination in October 2000 did not show improvement.  At the 
time of the October 2000 VA examinations, the ganglion cysts 
were asymptomatic.  The Board notes that the Court of Appeals 
for Veterans Claims (Court) held in Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994), and Bowers v. Brown, 2 Vet. App. 675, 
676 (1992), that whenever possible examinations of skin 
disorders should be made when most disabling (e.g. during 
flare-ups or during an active stage).  

In the present case, reexamination of the ganglion cysts of 
the wrists occurred during an inactive stage.  However, even 
though the reexamination occurred during an inactive stage, 
the findings of the reexamination establish that the ganglion 
cysts continue to be recurrent.  The October 2000 VA 
examination report reflects a diagnosis of recurrent ganglion 
cysts.  The veteran reported that the cysts recurred about 
three times a year for about two or three weeks.  The cysts 
were painful when present.  There is medical evidence that 
the ganglion cysts recurred after the October 2000 VA 
examination.  In a March 2001 statement, Dr. W.D. stated that 
the veteran had wrist pain due to cysts on both hands and she 
was being treated by her primary care doctor.  A May 2002 VA 
examination detected a painful ganglion cyst of the dorsal of 
the wrist.  An April 2004 VA treatment records indicates that 
the veteran has a cyst on the left wrist which causes her 
discomfort.  A September 2004 VA treatment record indicates 
that the veteran had an increase in the chronic pain in her 
wrists.  The Board notes that based upon the findings of the 
May 2002 VA examination, the RO assigned a 10 percent rating 
to the service-connected ganglion cyst of the right wrist 
from May 29, 2002, the date of the VA examination.  

Competent evidence of record shows that the ganglion cysts 
are recurrent and recurred two or three times a year.  
Competent evidence shows that when the cysts recur, the cysts 
causes painful motion, pain or tenderness to palpation, and 
swelling.  The Board notes that when the 10 percent ratings 
were initially assigned to the ganglion cysts of the left and 
right wrists, the medical evidence established that the cysts 
were recurrent and when present, the cysts were tenderness 
and painful to palpation, caused painful motion, and caused 
swelling.  Thus, the Board concludes that reexamination did 
not disclose improvement of the ganglion cysts of the left 
and right wrists.  

In light of the foregoing, the Board finds that the reduction 
in the evaluation of the veteran's ganglion cyst of the left 
wrist from September 1, 2001 and reduction of the evaluation 
of the ganglion cyst of the right wrist from September 1, 
2001 to May 28, 2002, was not proper, and restoration of the 
10 percent ratings for the ganglion cysts on the left and 
right wrists is warranted.  


ORDER

The June 2001 rating decision, wherein the RO reduced the 
disability rating of the evaluation of the service-connected 
ganglion cysts of the left and right wrists from 10 percent 
to zero percent effective September 1, 2001 was improper, and 
restoration of the 10 percent ratings for the ganglion cysts 
of the left and right wrists, effective the dates of the 
reductions, is warranted.    



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


